DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement filed 4/21/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature references numbered 194 and 195 are not dated, as required by 37 CFR 1.98(b)(5). They have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). In particular, every reference in the IDS 4/21/20 has been considered by the examiner, except
The information disclosure statements (IDSs) submitted on 9/1/20 and 3/4/21 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 206a and 206b, described in paragraph [0066].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204a and 204b, shown in Fig. 8.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “corridor connectors” of claim 1; “cleanroom connector” of claim 7; “sensors” of claims 2, 3, and 9; “fire suppression system” of claim 5; and “robot” and “vapor hydrogen peroxide cleaning system” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities: Reference numbers 206a and 206b are described in the specification but do not appear in the drawings. Reference numbers 204a and 204b are shown in the drawings but are not described in the specification.  
Appropriate correction is required.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  In claim 2, the term “an unitary” in line 2 is grammatically incorrect and should be changed to “[[an]] a unitary.”  In claim 4, the term “the fire suppression system” lacks antecedent basis in the claim and should be changed to “[[the]] a fire suppression system.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettus (US 2005/0193643 A1) (hereinafter “Pettus”) in view of Suh et al. (US 2009/0126285 A1) (hereinafter “Suh”). Both references are in the applicant’s field of endeavor, clean rooms comprising air handling units. These two references, when considered together, teach all of the elements recited in claims 1, 4, 7, and 10 of this application.
Regarding claim 1, Pettus discloses a rapid deployment cleanroom system (a clean room that can be made of shipping containers, para. [0070], that can be implicitly 

    PNG
    media_image1.png
    961
    714
    media_image1.png
    Greyscale

Suh teaches at least one air handling unit (65, annotated Fig. 1 below, the capitalized annotations denoting claim limitations) that provides air to the cleanrooms (10, 40) or at least one power supply that provides power to electrical outlets in the cleanrooms, the at least one air handling unit or at least one power supply in a support room (50) adjacent the cleanrooms (configuration of annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Pettus by adding the air handling unit as taught by Suh in order to provide clean, filtered air to the clean room to enhance the safety and comfort of the occupants therein since occupants could otherwise be exposed to excessive fumes or biological agents if an air source was not provided.

    PNG
    media_image2.png
    711
    1077
    media_image2.png
    Greyscale

Regarding claim 4, Pettus as modified by Suh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application 
Suh teaches universal connectors including at least one of an electrical, water, wastewater, gas, HVAC, water, air filtration inputs/outputs or the fire suppression system (HVAC elbows, for example, shown in annotated Fig. 1 above are universal HVAC inputs / outputs from one part of the clean room system to another for the HVAC system). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Pettus by adding the universal HVAC connectors as taught by Suh in order to properly join components of the HVAC system together with parts that are universal across technologies.
Regarding claim 7, Pettus further discloses a cleanroom connector or hallway unit adapted to connect to the one or more corridor connectors (annotated Fig. 8 above schematically discloses cleanroom corner connector connecting to a corner corridor connector).
Regarding claim 10, Pettus as modified by Suh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses the support room is located at an end of one of the at least two controlled air, sealable, sterilizable cleanrooms, the connected cleanrooms projecting from the corridor such that the support room is opposite the corridor. Pettus does not explicitly contain this additional limitation.
Suh teaches the support room (50) is located at an end of one of the at least two controlled air, sealable, sterilizable cleanrooms (10, annotated Fig. 1, above), the . 
Claims 2, 3, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettus in view of Suh as applied to claim 1 and 7 respectively above, and further in view of Lee (US 2007/0253831 A1) (hereinafter “Lee”). Lee is also in the applicant’s field of endeavor, a clean room (para. [0002]) comprising an air handling unit. These three references, when considered together, teach all of the elements recited in claims 2, 3, and 9 of this application.
Regarding claim 2, Pettus as modified by Suh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses an unitary, information technology system that connects to an intranet, an extranet, or both, wherein the information technology system connects to and controls one or more sensors in the at least two cleanrooms. Pettus as modified by Suh does not explicitly contain this additional limitation.
Lee teaches an unitary, information technology system (control system 212) that connects to an intranet, an extranet, or both, (network cables 213 connecting the control system 212 to sensors 209, para. [0040] and Fig. 2, are an intranet) wherein the information technology system connects to and controls one or more sensors (209) in 
Regarding claim 3, Pettus as modified by Suh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses one or more external controls connected to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, fire protection, chemical or biological contamination, hard wired internet connection or wireless connections connected to an information technology system. Pettus as modified by Suh does not explicitly contain this additional limitation.
Lee teaches one or more external controls (control system 212 external to the cleanroom 201) connected to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, fire protection, chemical or biological contamination (pressure sensor 209, para. [0040]), hard wired internet connection or wireless connections connected to an information technology system (wirelessly or with cables 213, Fig. 2, para. [0040]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Pettus by adding the external controls as taught by Lee in order to explicitly control the filtered airflow into the cleanroom to maintain cleanliness, since it is not explicitly disclosed in the Pettus reference.
Regarding claim 9, Pettus as modified by Suh as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 9 of this application further discloses the connector or hallway unit further comprises a connection to an information technology system that connects to an intranet, an extranet, or both, wherein the information technology system connects to and controls one or more sensors in the rapid deployment cleanroom system, one or more external controls connected to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, chemical or biological contamination, hard wired internet connection or wireless connections, and optionally at least one of an electrical, water, wastewater, gas, HVAC, water or air filtration inputs/outputs, or a fire suppression system. Pettus as modified by Suh does not explicitly contain this additional limitation.
Lee teaches the connector or hallway unit further comprises a connection to an information technology system (cables 213 to control system 212, Fig. 2) that connects to an intranet, an extranet, or both (computer, cables and sensor 209 make up an intranet), wherein the information technology system connects to and controls one or more sensors in the rapid deployment cleanroom system (201, Fig. 2), one or more external controls connected to one or more sensors that monitor, temperature, humidity, air pressure, equipment status, security, chemical or biological contamination (pressure sensor 209, paragraphs [0039] – [0040]), hard wired internet connection or wireless connections (wireless, para. [0040]), and optionally at least one of an electrical, water, wastewater, gas, HVAC, water or air filtration inputs/outputs, or a fire suppression system (fan filter units 207, Fig. 2, para. [0015], [0039]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the .
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettus in view of Suh as applied to claim 1 above, and further in view of Kozai et al. (US 5,163,517) (hereinafter “Kozai”). Kozai is in the applicant’s field of endeavor, clean room systems (Kozai, col. 1 lines 5 – 8). These three references, when considered together, teach all of the elements recited in claim 5 of this application. 
Pettus as modified by Suh as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses a fire suppression system comprising a gas fire suppression system. Pettus as modified by Suh does not explicitly disclose this additional limitation.
Kozai teaches a fire suppression system comprising a gas fire suppression system (flame detector 10, control circuit 17, CO2 container 16, valve 15, and nozzle 14 that together suppresses fire with CO2 gas when in operation). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Pettus by adding the gas fire suppression system as taught by Kozai in order to protect the life and safety of clean room occupants in case a process inside the clean room catches fire. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettus in view of Suh as applied to claim 1 above, and further in view of Henry et al. (US 7,985,382 B1) (hereinafter “Henry”). Henry is also in the applicant’s field of endeavor, a .
Henry teaches the at least two cleanrooms (100, Fig. 1) further comprise at least one of an integral autoclave, a robot capable of cleaning the cleanroom, or a vapor hydrogen peroxide cleaning system (autoclave 72, Fig. 1, col. 8 lines 58 – 63). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Pettus by adding the autoclave as taught by Henry in order to sterilize any necessary items (Henry, col. 8 line 59). 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettus in view of Suh as applied to claim 7 above, and further in view of Hope (US 2009/0305626 A1) (hereinafter “Hope”). Hope is also in the applicant’s field of endeavor, a cleanroom system (para. [0010]). These three references, when considered together, teach all of the elements recited in claim 8 of this application. Pettus as modified by Suh as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the connector or hallway unit is validated and further comprises a sealed envelope. Pettus as modified by Suh does not explicitly contain this additional limitation.
Hope teaches the connector or hallway unit is validated (the cleanroom facility as a whole is pre-validated, para. [0031], which implicitly includes the hallway unit Mod1 – Mod3 in Fig. 1) and further comprises a sealed envelope (during shipment, a plastic sheet may be placed between the removable walls and internal wall to better seal the inside of the container, para. [0029]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Pettus by adding the validated and sealed structure as taught by Hope in order to enable a customer to order a pre-approved process / facility without having to go through the multi-step GMP approval process himself or herself (Hope, para. [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kleinsek (US 5,259,812) discloses two adjacent clean room areas and an air handling unit, relevant to claim 1.
Burleson (US 4,409,889) discloses two adjacent clean room areas and an air handling unit, relevant to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762       

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762